DOUCET, Judge.
Defendant, Jerry J. Jones, was charged by bill of information with two counts of forgery, a violation of La.R.S. 14:72. After trial he was found guilty on both counts and sentenced to four years imprisonment *981at hard labor on each count, sentences to run concurrently. Defendant appeals.
No assignments of error were perfected as required by La.C.Cr.P. art. 844.1 Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings and proceedings. C.Cr.P. art. 920;2 State v. Jackson, 332 So.2d 211 (La.1976); State v. Gerald, 325 So.2d 574 (La.1976). We have reviewed the record and find no error.
Accordingly, the convictions and sentences are affirmed.
AFFIRMED.

. LSA-C.Cr.P. article 844 provides:
“The party appealing shall designate, in writing, those errors which are to be urged on appeal. This assignment of errors shall be filed within the time specified by the trial judge, but not later than five days prior to the return date. A copy of the assignment of errors shall be furnished to the trial judge by the appealing party on the date such errors are filed.
“The trial judge may submit such per curiam comments as he desires.”


. LSA-C.Cr.P. article 920 provides:
“The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors; and;
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”